UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6468



FRANCIS J. GREEN, JR.,

                                                Plaintiff - Appellant,

          versus


J. SHIMKO, Correction Officer II,

                                                 Defendant - Appellee,
          and


RONALD JONES, #292-378,

                                                             Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-2666-S)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis J. Green, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Francis J. Green, Jr. appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Green v. Shimko, No. CA-00-2666-S (D.

Md. filed Feb. 12, 2001, entered Feb. 13, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2